Citation Nr: 1417642	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973.


This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Jackson, Mississippi.

The Veteran submitted a letter dated September 2013 indicating that he no longer wished for a Board hearing.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran may be entitled to SMC where there is an established need for regular aid and attendance.  38 U.S.C.A. § 1114(l)  (West 2002); 38 C.F.R. § 3.350(b)(3) (2013).  Requiring aid and attendance means that a person is helpless or so nearly helpless as to require the regular aid and attendance of another person.

A Veteran will be considered to be in need of regular aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under 38 C.F.R. § 3.352(a) (2013).  See 38 C.F.R. § 3.351(b), (c) (2013).

The criteria for determining need for aid and attendance are set forth under 38 C.F.R. 3.352(a).  By that regulation, consideration is to be provided to whether there is an inability of the claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court determined that it is not required that all of the conditions enumerated in the provisions of 38 C.F.R. 
§ 3.352(a) be found to exist in order to establish entitlement to aid and attendance, but that at least one of the enumerated factors must be present.  The Court added that the particular function the claimant is unable to perform must be considered in connection with his or her condition as a whole and that it is only necessary to establish that the claimant is in need of regular aid and attendance, not that there be a constant need.

The Veteran was afforded a VA examination in August 2009.  The examination report indicates that the Veteran would not be able to protect himself from the hazards or dangers of the daily environment due to stumbling or falling.  It's unclear whether this is due to a service-connected disability.  The Veteran is currently service-connected for coronary artery disease, posttraumatic stress disorder (PTSD), tinnitus, hearing loss, residuals of malaria and scars of the thighs, left leg, chest and upper abdomen. 

The Veteran submitted a statement dated February 2010 indicating that he was filing a claim for Aid and Attendance and that his condition had deteriorated.

A March 2010 Aid and Attendance examination report (VA Form 21-2680) indicates that the Veteran is able to feed himself; is not able to prepare his own meals; needs assistance with hygiene (with no further specificity); requires help with his medication because he got them mixed up; and the Veteran was not confident concerning his financial affairs.  The Veteran reported he only left the house for medical appointments.  The diagnoses indicated were chronic back and leg pain.

A March 2010 rating decision found the Veteran incompetent to handle the disbursement of funds from VA.

The Veteran was provided VA field examinations in July 2011 and August 2012.  The field examiners generally indicated that the criteria of aid and attendance would not be met by this Veteran's condition but there was no specific indication of whether the Veteran would be able to protect himself from the hazards or dangers of the daily environment.

The May 2012 VA Form 9 indicates that the Veteran cannot be left alone as he has seizures.  However, the Board notes that the Veteran is not service-connected for a seizure disorder.

The Board notes that various additional VA Forms 21-2680 have been associated with the claims file, completed by both VA and private providers.  However, none of these medical opinions indicate the required information specifically considering the Veteran's service-connected disabilities.

The Board further notes that no clinical evidence is of record indicating whether the Veteran meets the criteria for Aid and Attendance solely on the basis of his service-connected disabilities.  Therefore, the Veteran should be provided a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine if he is eligible for Special Monthly Compensation on the basis of Aid and Attendance.  The examiner should specify the effect the Veteran's service-connected disability has on his ability to care for himself independently.  The claims folder should be made available to and reviewed by the examiner.  

2.  Thereafter, the RO should readjudicate the Veteran's claim.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


